—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered March 29, 1999, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not subjected to a custodial interrogation before he was given his Miranda rights (see Miranda v Arizona, 384 US 436). Under the circumstances, it is clear that “a person innocent of any crime” would not have believed that he was under arrest (see People v Bush, 220 AD2d 607; People v Walls, 199 AD2d 292). Accordingly, the hearing court properly denied suppression of the statements made to the police officers.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Prudenti, P.J., Smith, Friedmann and Adams, JJ., concur.